Title: To James Madison from John Smith, 8 August 1810
From: Smith, John
To: Madison, James


Sir,War Deptmt. Augt. 8th. 1810.
I have the honor of enclosing a Copy of Governor Harrison’s Letter of the 25th. ultimo, and of stating that the original will be forwarded to the Secretary of War. I am, with perfect Respect, &c. &c. &c.
(signed.)   Jno. Smith, C. C.
 
[Enclosure]§ William Henry Harrison to William Eustis
25 July 1810, Vincennes. Reports that friendly Potawatomi chiefs are “forming a combination” of various tribes to disperse the Prophet and his “banditti” at Tippecanoe. Believes that some Indians have already agreed to leave Tippecanoe but the Prophet is not “intimidated” and “is as actively employed in poisoning the minds of the Indians as ever.” Has recently conferred with two associates of the Prophet, who denied any intent to go to war but insisted on the right of the Indians to gather on the Wabash. “The encroachment of the Whites upon their lands, was still the burden of the Song.” Is confident, however, that the Prophet’s schemes “for forming a general confederacy against the United States, are for the present blasted.” Describes the activities of the British Indian agent [Matthew Elliott], claiming that the agent wishes to influence “the most warlike of the Tribes, as a kind of barrier to Canada.”
Refers to Jefferson’s policy of controlling the Indians by building up strong settlements beyond the Ohio, thus so curtailing their hunting grounds “as to force them to change their mode of life & thereby to render them less warlike.” Admits that both the Indians and the British understand this, hence their opposition to every treaty and “the bold stroke of collecting the remote Tribes upon the Wabash for the purpose of forming a confederacy.” Advocates in response “holding the rod of correction” constantly over the Indians and believes his recent musterings of the militia have restrained them. But the alarm also caused settlers to flee; calls therefore for the construction of “one or two strong posts” on the Wabash to reassure settlers as well as to encourage the sales of public land.
